DETAILED ACTION
	The receipt is acknowledged of applicants’ RCE filed 03/31/2022.

	The after final amendment filed 02/28/2022 has been entered with filing the RCE. 

	Claims 1, 3, 4, 6-18 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
 Election/Restrictions
Applicant’s species election in the reply filed 04/06/2020 has been treated as an election without traverse (MPEP § 818.01(a)) because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP WO 2014/021393 (WO ‘393, of record), Akemi et al. (JP 2000-044904, machine translation currently provided), Yasukochi et al. (US 2006/0193900, of record), the article by Babu et al. (“Pyrrolidones as Penetration Enhancers”, of record), and further combined with any of the article by Sasaki et al. (“Effect of Pyrrolidone Derivatives on Lipid Membrane and Protein Conformation as Transdermal Penetration Enhancer”, of record), the article by Godwin et al. (“Transdermal and dermal enhancing activity of pyrrolidones in hairless mouse skin”, currently provided) or Choi et al. (US 2016/0051486, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a transdermal absorption-type patch preparation comprising an adhesive layer, the adhesive layer comprising
zonisamide or an alkali metal salt thereof,
an adhesive agent comprising a (meth)acrylic copolymer having a pyrrolidone group in an amount of 40% by mass to 95% by mass, and a (meth)acrylic copolymer having a carboxyl group in an amount of 1% by mass to 20% by mass, based on a total amount of the adhesive
layer, and
a transdermal absorption promoter which is comprising N-alkylpyrrolidone, or N-alkylpyrrolidone and at least one member selected from the group consisting of polyethylene glycol monolaurate, isopropyl myristate, isopropyl palmitate, oleyl oleate, and hexyl laurate,
wherein the N-alkylpyrrolidone is N-laurylpyrrolidone, N-octylpyrrolidone, N-heptylpyrrolidone, N-hexylpyrrolidone, N-nonylpyrrolidone, N-decylpyrrolidone, N-undecylpyrrolidone, N-tridecylpyrrolidone, N-tetradecylpyrrolidone, N-pentadecylpyrrolidone, N-hexadecylpyrrolidone. N-heptadecylpyrrolidone, or N-octadecylpyrrolidone.   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
WO ‘393 teaches a percutaneous absorption-type pharmaceutical preparation to deliver zonisamide or an alkali metal salt thereof (abstract). The preparation comprises penetration promoters to improve skin penetration of zonisamide (¶¶ 0008, 0009). The preparation comprises isopropyl myristate (IPM). The reference suggest N-methyl pyrrolidone as permeation enhancer. The preparation is patch comprising adhesive layer that comprises zonisamide, penetration promoter and acrylic adhesive (¶¶ 0024, 0037-0040, 0058, 0136).  Acrylic pressure sensitive adhesive (PSA) include copolymer of 2-ethylhexyl acrylate and pyrrolidone, and copolymers of (meth) acrylic acid octyl ester and acrylic acid. The reference teaches specific preferred acrylic PSA include DURO-TAK 87-2194 and DURO-TAK 87-2051 both disclosed by applicants as carboxyl containing acrylic adhesive, and MAS683 disclosed by applicants as acrylic copolymer having pyrrolidone group (¶¶ 0089-0092). The pressure sensitive adhesive layer has a thickness preferably from 20-200 µm, and 60 µm after drying (¶¶ 0120, 0140). The amount of the drug in the adhesive layer is from 1-50% by weight and preferably 5-30% (¶¶ 0030, 0083). The additional permeation enhancer is present in an amount form 1-40% (¶¶ 0058, 0080, 0084). The adhesive in the adhesive layer forms the rest of 100% by weight of the adhesive layer, e.g. if the drug is 10% and permeation enhancer is 20%, then the adhesive is 70% (¶ 0094). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While WO ‘393 teaches acrylic adhesive include copolymer of 2-ethylhexyl acrylate and pyrrolidone, and copolymers of (meth)acrylic acid octyl ester and acrylic acid, the reference does not teach the claimed amount of each component of the copolymer as claimed by claim 1 comprising 40- 95% by mass of (meth)acrylic copolymer having pyrrolidone group, and % by mass to 1-20% by mass of (meth)acrylic copolymer having a carboxyl. While WO ‘393 teaches penetration enhancers in the adhesive layer including IPM and suggests methyl pyrrolidone, the reference does not teach the elected species of N-lauryl-pyrrolidone combined with IPM.
	Akemi teaches transdermal patch to deliver active agent from pressure sensitive adhesive (PSA) matrix comprising mixture of copolymers having excellent compatibility, and the matrix has appropriate skin adhesion and shape retention of the PSA layer (abstract; ¶¶ 0010, 0017). PSA comprises (A) carboxyl containing monomer that improves tackiness of the PSA and is present in amount of 2-20% of the PSA, and (B) methacrylate having N-vinyl-2-pyrrolidone that improves solubility of the drug and is present in 10-80% of the PSA (¶¶ 0018, 0019, 0022-0024). This teaching implies that carboxyl containing monomer is forming 20-90% of copolymers (A) and (B), and methacrylate having N-vinyl-2-pyrrolidone copolymer forms 10-80% of copolymers (A) and (B). Examples of the copolymer is copolymer of acrylic acid-2-ethylhexyl ester and acrylic acid as component (A) and copolymer of acrylic acid 2-ethylhexyl ester and N-vinyl-2-pyrrolidone as component (B) (¶¶ 0025-0027). 
Yasukochi teaches pressure sensitive adhesive used for the adhesive layer of a transdermal patch that offers superior skin absorption of an active pharmaceutical ingredient, as well as a suitable tackiness and cohesive property of the patch. The pressure sensitive adhesive comprises compounds that enhances the drug absorption from the skin while not causing skin irritation. Enhancer includes propylene glycol monolaurate which is a propylene glycol fatty acid ester, isopropyl myristate and N-methyl-2-pyrrolidone. Drugs to be delivered from such pressure sensitive adhesive include antiparkinsonian drugs. The amount of the drug in the adhesive layer ranges from 1-40% and preferably 5-20% by weight of the adhesive layer.  The reference further teaches the pressure sensitive adhesive comprising: an ingredient (A) which is a copolymer of a carboxyl group-containing monomer and (meth) acrylic ester; and an ingredient (B) which is a copolymer of a pyrrolidone group-containing monomer and (meth) acrylic ester. The carboxyl group-containing monomer is preferably acrylic acid or (meth) acrylic acid. It is particularly preferred that the ingredient (A) is a copolymer of acrylic acid and octyl acrylate. The pyrrolidone group-containing monomer is preferably N-vinyl-2-pyrrolidone. It is particularly preferred that the ingredient (B) is a copolymer of 2-ethylhexyl acrylate and N-vinyl-2-pyrrolidone. (abstract; ¶¶ 008, 0010, 0014-0017, 0023-0029, 0038, 0039, 0043, 0044; examples; table 1). 
Babu teaches N-alkyl C12 derivative of pyrrolidone are very effective for transdermal drug penetration. N-alkyl C12 derivative of pyrrolidone is N-lauryl pyrrolidone. The reference teaches that there is a synergistic enhancement in the percutaneous penetration of drugs from the combination of N-alkyl derivative of pyrrolidone and isopropyl myristate (see the entire document, and in particular table 17.1; page 292, right column; page 295, left column; page 297, left column). 
Sasaki studied the effect of pyrrolidone derivatives on lipid membrane and protein conformation as transdermal penetration enhancer. Sasaki found that compound III, which is lauryl pyrrolidone shows highest effect at lowest concentration compared to compound I, which is methyl pyrrolidone. IPM can be used with pyrrolidone derivatives (see the entire document, and particularly page 468, 471, 473). 
Godwin tested 16 pyrrolidones compounds for skin permeation enhancement. Godwin teaches N-lauryl-pyrrolidone has highest skin permeation enhancing rate of all tested 16 pyrrolidones for all skin permeation parameters, and also increases solubility of drugs in IPM (see entire document, and in particular abstract; page 247 and 248; and conclusion).  
Choi teaches that preferred skin permeation enhancers includes lauryl pyrrolidone and IPM, and preferably lauryl pyrrolidone, that provide high skin permeation rate for long time without causing skin irritation (¶¶ 0010, 0031). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide percutaneous absorption-type pharmaceutical preparation to deliver zonisamide comprises acrylic adhesive copolymer comprising zonisamide and copolymer of 2-ethylhexyl acrylate and pyrrolidone as taught by WO ‘393, and use the acrylic pressure sensitive adhesive comprising 10-80% (meth)acrylic acid copolymer comprising pyrrolidone and 2-20% carboxyl containing acrylic adhesive as taught by Akemi. One would have been motivated to do so because Akemi teaches biocompatibility of such components and further teaches carboxyl containing monomers improve tackiness of the PSA, and methacrylate having N-vinyl-2-pyrrolidone copolymer improve solubility of the drug. One would reasonably expect formulating percutaneous absorption-type pharmaceutical preparation comprising adhesive layer comprising zonisamide, copolymer comprising 10-80% (meth) acrylic acid and pyrrolidone and 1-20% carboxyl containing polymer wherein the copolymer components are biocompatible and having improved tackiness and drug solubility. 
Further, one having ordinary skill in the art before the effective filing date of the present invention would have formulating the adhesive layer comprising zonisamide, PSA copolymer, IPM and may contain methyl pyrrolidone as taught by the combination of WO ‘393 and Akemi, and use methyl-pyrrolidone taught by Yasukochi in the adhesive layer because Yasukochi teaches methyl pyrrolidone as skin permeation enhancer that causes no skin irritation. One would reasonably expect formulating adhesive layer comprising zonisamide, PSA, and penetration promoter comprising IPM and methyl pyrrolidone wherein the penetration promoters in the formulation are safe and not irritating to the skin.
Additionally, one having ordinary skill in the art would have used combination of alkyl pyrrolidone and IPM as permeation enhancer as taught by Babu because Babu teaches synergistic enhancement in the percutaneous penetration of drugs from the combination of N-alkyl derivative of pyrrolidone and IPM. 
Furthermore, one having ordinary skill in the art before the effective filing date of the present invention would have formulated the adhesive layer of the combination WO ‘393, Akemi, Yasukochi and Babu comprising zonisamide, copolymer of (meth) acrylic acid and pyrrolidone and carboxyl containing polymer, IPM and methyl pyrrolidone, and use N-lauryl pyrrolidone taught by Sasaki, Godwin and Choi instead of methyl pyrrolidone because Sasaki teaches N-lauryl pyrrolidone shows higher transdermal enhancing effect at lowest concentration compared to methyl pyrrolidone, Godwin teaches N-lauryl-pyrrolidone has highest skin permeation enhancing rate of all tested 16 pyrrolidones for all skin permeation parameters, and also increases solubility of drugs in IPM, and because Choi teaches lauryl-pyrrolidone and IPM are preferred skin permeation enhancers because they provide long skin permeation without skin irritation. One would reasonably expect formulating adhesive layer comprising zonisamide, copolymer, and penetration promoter comprising IPM and N-lauryl pyrrolidone wherein the formulation has enhanced drug delivery at lowest concentration of the lauryl pyrrolidone, and without causing skin irritation.
Regarding the adhesive agent comprises 40-95% (meth)acrylic copolymer having a pyrrolidone group and 1-20% (meth)acrylic copolymer having a carboxyl group as claimed by claim 1, Akemi teaches 10-80% (meth)acrylic copolymer having a pyrrolidone group and 20-90% carboxyl containing acrylic adhesive. The amount of the polymers taught by Akemi fall within the claimed amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the elected species N-lauryl pyrrolidone claimed by claims 3 and 4, it is taught by Babu, Sasaki, Godwin and Choi.
Regarding claims 6 and 7 that the transdermal absorption promoter comprises combination of N-laurylpyrrolidone, and IPM, elected species, the combination of the cited references teaches the combination of the claimed permeation enhancer.
Regarding claims 8 and 9 that the (meth)acrylic copolymer having a pyrrolidone group is 2-ethylhexyl acrylate-vinylpyrrolidone copolymer, the elected species, this is taught by both WO ‘393 that teaches MAS683, Akemi and Yasukochi.
Regarding claims 10 and 11, (meth) acrylic acid copolymer having a carboxyl group is an acrylic acid-octyl acrylate copolymer, the elected species, of this is taught by WO ‘393 that teaches DURO-TAK 87-2194 and DURO-TAK 87-2051, and further taught by both Akemi and Yasukochi.
Regarding the claimed amount of zonisamide of 1-20% as claimed by claim 12, WO ‘393 teaches 1-50% by weight and preferably 5-30%, Akemi teaches 1-40 active agent, and Yasukochi teaches amount of the drug in the adhesive layer ranges from 1-40% and preferably 5-20% by weight of the adhesive layer. Therefore, the amount of the drug overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of the adhesive of 31-98% as claimed by claim 13, Akemi teaches 2-20% of polymer (A) and 10-80% of polymer (B) that forms 12-100% of the drug containing layer that overlaps with the claimed amount. Further, WO ‘393 teaches adhesive in the adhesive layer forms the rest of 100% by weight of the adhesive layer, e.g. if the drug is 10% and additives is 20%, then the adhesive is 70%. Therefore, the amount of the adhesive overlaps with the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of absorption promoter of 1% to 40% as claimed by claim 14, WO ‘393 teaches 1-40% as claimed.
Regarding claim 15 that a compounding amount of the adhesive agent in the transdermal absorption-type patch preparation is 1.5 parts by mass to 40 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, in view of the teaching of WO ‘393 and Akemi, the amount taught by the references can form ratios overlapping with the claimed ratios.
Regarding claim 16 that a compounding amount of absorption promoter in the transdermal absorption-type patch preparation is 0.05 parts by mass to 40 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, in view of the teaching of WO ‘393 and Akemi, the amount taught by the reference can form ratios overlapping with the claimed ratios, e.g. if the drug is 1% and absorption promoter is 1%, then promoter is 1 parts by mass based on 1 part by mass of the drug that falls within the claimed range.
Regarding claim 17 that the adhesive agent comprises a 2-ethylhexyl acrylate-vinylpyrrolidone copolymer and an acrylic acid-octyl acrylate copolymer, and the transdermal absorption promoter comprises N-laurylpyrrolidone and isopropyl myristate, the compounding amount of the adhesive agent is 10 parts by mass to 25 parts by mass, and the compounding amount of the transdermal absorption promoter is 1 part by mass to 10 parts by mass, based on 1 part by mass of the zonisamide or the alkali metal salt thereof, the combination of the cited references teaches all the claimed ingredients in the overlapping amounts.
Regarding the thickness of the adhesive layer of 30 µm to 200 µm as claimed by claim 18, WO ‘393 teaches 20-200 µm that overlaps with the claimed thickness and exemplifies 60 µm of the dried layer that fall within the claimed thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive.
Prior art failure to teach or suggest every feature
Applicants argue that the Examiner must establish that each and every claim limitation is present in the cited reference or combination of references in an obviousness rejection. The obviousness rejection is no longer applicable in view of the amended claims because the cited reference does not account for all of the elements of the amended claims. Specifically, the rejection does not sufficiently account for at least the specific combination of components in the recited amounts of the presently amended claims.

In response to this argument, the examiner respectfully disagree because all the elements of the amended claims are taught by combination of the cited references, as set forth in this office action. Combination of the cited references teaches transdermal patch comprising adhesive layer comprising zonisamide, adhesive comprising of (meth) acrylic acid having pyrrolidone group and (meth)acrylic copolymer having a carboxyl group in amounts overlapping with the claimed amount, and penetration promoter comprising IPM and N-lauryl pyrrolidone. Motivation to combine the references exists, and reasonable expectation to achieve the present invention is presented.

Applicants argue that Akemi teaching of the amount of the copolymer is the content in each component in the copolymer, and not the content in the adhesive layer. 

In response to this argument, the examiner respectfully disagrees because Akemi teaches clearly in paragraph [0023] that the copolymer (B) comprising methacrylic copolymer having pyrrolidone group is 10-80% of the components of the adhesive. This implies copolymer (A) forms 20-90% of the adhesive. Further Yasukochi teaches polymer blend comprising 5-70% of pyrrolidone containing polymer that overlaps with the claimed amounts. 

Applicants argue that Akemi discloses an acrylic adhesive tape having a support and an adhesive layer being formed on one side of the support, the adhesive layer comprising the following components (A) to (C), wherein a content ratio of the component (A) and the component (B) is 1: 0.5 to 1: 1.5, and wherein the adhesive layer is cross-linked by an external cross-linking agent. Component (A) is a copolymer obtained by copolymerizing a monomer containing a carboxyl group or a hydroxyl group with a (meth) acrylic acid ester as an essential component. Component (B) is a copolymer obtained by copolymerizing a monomer having a nitrogen atom having no salt structure in the side chain and a (meth) acrylic acid ester as an essential component. Component (C) is an organic liquid component compatible with the above components (A) and (B).

In response to this argument, it is argued that Akemi teaches copolymer (A) and (B) each in amounts overlaps with the claimed amounts. Methacrylate containing pyrrolidone group is claimed to be 40-95% and Akemi teaches 10-80%, and methacrylate containing carboxyl group is claimed to be 1-20% and Akemi teaches 20-90% that overlaps with the claimed amount. Note the claims do not recite ratio of the two copolymers. Further, the claims’ language does not exclude the presence of component (C) taught by Akemi.

Applicants argue that  Akemi discloses that the content ratio of Component (A) and Component (B) in the invention is 1:0.5 to 1:1.5. Further, a range of 1:0.7 to 1:1.3 is desirable. Akemi discloses that if the amount of the A component is too large, the improvement of the solubility of the drug tends to be gradually unpredictable, and if the amount of the B component is too large, the improvement of the skin adhesion property tends to be gradually unpredictable, paragraph [0028] of Akemi. In the invention of Akemi, controlling the content of (A) to be 0.66 (= 1 / 1.5) times or more of the content of (B) is an essential requirement. In contrast, amended claim 1 of present application, controlling the content of component (A) to be 0.50 (= 20 / 40) times or less of the content of component (B) is required by the amended claims. Accordingly, the numerical ranges of the components of the inventions of the amended claims and the ranges of Akemi do not overlap. Therefore, even if Akemi combined with WO ‘393, one of ordinary skill in the art would not have arrived at all the elements of the claimed invention.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ratio of components of the pressure sensitive adhesive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The entire concentration of each copolymer (A) and (B) taught by the cited references are overlapping with the claimed concentration. The concentrations taught by the reference include points wherein the concentration of component (B) is higher than component (B) and would expect to form the ratio suggested by the present invention. Even if the ratio of (A) to (B) was claimed, the range of concentrations taught by the reference would overlap at certain point with the ratios obtained from the claimed concentrations. All the elements of the claimed inventions are suggested by the combination of the cited references. Note the claims do not recite ratio of the two copolymers.

Unexpected Results
Applicants argue that in Example 17 as shown in Table 5 and paragraph [0161] of the present application, it is demonstrated that the transdermal absorption-type patch preparation satisfying the amount of the (meth)acrylic copolymer having a pyrrolidone group and a (meth)acrylic copolymer having a carboxyl group recited in amended claim 1 reduces the skin irritation caused by N-laurylpyrrolidone etc. to be a very mild degree.

In response to this argument, it is argued that the combination of the cited references teaches (meth)acrylic copolymer having a carboxyl group in very low amount of 20-90%, and it is expected that this amount of the polymer would reduce the skin irritation caused by N-laurylpyrrolidone since materials and their properties are inseparable. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. Claim 1 recites 40-95% pyrrolidone containing copolymer and 2-20% carboxyl containing polymer, and claim 14 recites 1-40% permeation enhancers claimed by claim 1, however, example 17 of table 5 uses 15% lauryl pyrrolidone, 55% of specific pyrrolidone containing copolymer and 10% of specific carboxyl containing polymer, and these amounts of the specific polymers and specific permeation enhancer do not support the broadly claimed amounts of ingredients. No data showing the unexpected results of the claimed range of each copolymer in reducing skin irritation by showing criticality of the upper and lower limits of the claimed range. 

Applicants argue that from the data of the present application and in view of the cited references, the effect of reducing the skin irritation caused by N-laurylpyrrolidone by the (meth)acrylic copolymer having a carboxyl group in a lower amount cannot be predicted from any of the references. Such transdermal absorption promoter effects (improvement of skin permeability of zonisamide, and reduction of skin irritation) of the invention of the amended claims would not be expected from the cited references. These unexpected results obviate the obviousness rejection asserted by the Examiner.

In response to this argument, applicants’ attention is directed to the scope of the present claims that is directed to a product, and all the elements of the claimed product and their amounts are taught by combination of the cited references. Reduction of irritation is expected from the product taught by the prior art that comprises all the claimed elements in the claimed amount. Therefore, reduction of skin irritation are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  

Applicants argue that the cited references would not lead one of ordinary skill in the art to the specific components in the recited amounts of the patch of the amended claims. In addition, there is no motivation to modify the amounts of components taught by the cited recites to arrive at the invention of the amended claims. Further, even if the references are combined, the unexpected results exhibited by the invention of the amended claims obviate any prima facie case of obviousness the Examiner could establish with the cited references. The amended claims are not obvious in view of the combination of cited references.

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to a product, and all the elements and their amounts of the claimed product are taught by combination of the cited references. Further motivation to combine the references exists, as well as reasonable expectation to achieve the present invention, as set forth in this office action. Motivation can be different from what applicants had done. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The cited references recognized the non-irritating property of alkyl pyrrolidone, e.g. Yasukochi. Babu recognized the synergistic effect of skin permeation enhancement when alkyl pyrrolidone is combined with IPM, and Sasaki recognized the superior skin permeation effect of lauryl pyrrolidone over methyl pyrrolidone. One would have expected interaction of lauryl pyrrolidone with skin lipid that enhances their penetration behavior into the lipids allowing drugs to penetrate the skin. One having ordinary skill in the art would have reasonably and successfully arrived to the present invention. 
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
The examiner believes that a prima facie case of obviousness has been established as set forth in this office action. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. In considering the disclosure of the reference, it is proper to take into account not only the specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). The rational to modify or to combine the prior art does not have to be expressly stated in the prior art; the rational may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve different problem. It is not necessary that the prior art suggest the combination or modification to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972). 
The examiner believes that a strong prima facie case of obviousness has been established. A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Remarks in Response to the Advisory Action
Applicants disagree with the position taken by the examiner in the advisory action regarding Akemi, and repeat the arguments against Akemi as above. Applicants refer to the example of Akemi to support that the copolymer of Akemi has higher amount of carboxyl containing copolymer than the pyrrolidone containing polymer. The amount recited in amended claim 1 of present application is the amount of each copolymer in the adhesive layer.

	In response to this argument, it is maintained that Akemi teaches N-vinyl-2-pyrrolidone that improves solubility of the drug and is present in 10-80% of the PSA (¶¶ 0018, 0019, 0022-0024). This teaching implies that carboxyl containing monomer is forming 20-90% of copolymers (A) and (B), and methacrylate having N-vinyl-2-pyrrolidone copolymer forms 10-80% of copolymers (A) and (B). Further Yasukochi teaches 5-70% of pyrrolidone containing polymer that overlaps with the claimed amounts. In light of the teachings of the cited references, and knowing the desired properties of the adhesive composition, e.g. tackiness, and degree of enhancement of the drug absorption to the skin, and nature of the drug, one having ordinary skill in the art would have determined the amount of each polymer in the adhesive composition and the amount of permeation enhancer. Applicant’s attention is directed to the scope of the present claims that is directed to a product, and all the elements of the claimed product and their amounts are taught by combination of the cited references. Reduction of irritation is expected from the product taught by the prior art that comprises all the claimed elements in the claimed amount. Therefore, reduction of skin irritation are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue.” In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." /n re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).

Applicants argue that claim 1 of present application disclosed ‘an adhesive agent comprising a (meth)acrylic copolymer having a pyrrolidone group in an amount of 40% by mass to 95% by mass, and a (meth)acrylic copolymer having a carboxyl group in an amount of 1% by mass to 20% by mass, based on a total amount of the adhesive layer’. In other words, present invention, controlling the amount of component (A) to be 0.50 (= 20 / 40) times or less of the amount of component (B) is an essential requirement. On the other hand, Akemi discloses that an amount ratio of the component (A) and the component (B) should be 1: 0.5 to 1: 1.5 in adhesive layer, see claim 1 and paragraph [0028]. In other words, in Akemi’s invention, controlling the amount of (A) to be 0.66 (= 1 / 1.5) times or more of the amount of (B) is an essential requirement.

In response to this argument, it is repeated that the amount of each copolymer in the adhesive is suggested by the cited references. The ratio of the polymers in the adhesive composition is not claimed, and the broad range of the claimed amount would be suggested by the ranges taught by the reference.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./